Case: 1:14-cv-10150 Document #: 562-47 Filed: 04/29/20 Page 1 of 11 PageID #:29720




                           EXHIBIT 45
4/14/2020    Case: 1:14-cv-10150 Document #: 562-47
                                          Maintain       Filed:
                                                   | Definition     04/29/20
                                                                of Maintain      Page 2 of 11 PageID #:29721
                                                                            by Merriam-Webster




  SINCE 1828




         GAMES
         BROWSE THESAURUS
         WORD OF THE DAY
         WORDS AT PLAY

         LOG IN
         REGISTER

         settings
           SAVED WORDS

  maintain




  dictionary thesaurus       view recents

  Login or Register
  Hello,

         GAMES
         BROWSE THESAURUS
         WORD OF THE DAY
         WORDS AT PLAY
         SETTINGS


             SAVED WORDS            view recents




  maintain
  verb
     Save Word

  To save this word, you'll need to log in.

  Log In
  main·tain | \ mān-ˈtān   , mən- \
  maintained; maintaining; maintains

https://www.merriam-webster.com/dictionary/maintain                                                            1/10
4/14/2020   Case: 1:14-cv-10150 Document #: 562-47
                                         Maintain       Filed:
                                                  | Definition     04/29/20
                                                               of Maintain      Page 3 of 11 PageID #:29722
                                                                           by Merriam-Webster

  Definition of maintain
  transitive verb

  1 : to keep in an existing state (as of repair, efficiency, or validity) : preserve from failure or decline maintain machinery
  2 : to sustain against opposition or danger : uphold and defend maintain a position
  3 : to continue or persevere in : carry on, keep up couldn't maintain his composure
  4a : to support or provide for has a family to maintain
  b : sustain enough food to maintain life
  5 : to affirm in or as if in argument : assert maintained that the earth is flat
     Other Words from maintain              Synonyms       Choose the Right Synonym       More Example Sentences         Learn More
  about maintain

  Keep scrolling for more




  Other Words from maintain

  maintainability \ mān-ˌtā-nə-ˈbi-lə-tē          \ noun
  maintainable \ mān-ˈtā-nə-bəl          \ adjective
  maintainer noun

  Synonyms for maintain
  Synonyms

         conserve,
         keep up,
         preserve,
         save

  Visit the Thesaurus for More

  Choose the Right Synonym for maintain
  maintain, assert, defend, vindicate, justify mean to uphold as true, right, just, or reasonable. maintain stresses firmness of
  conviction. steadfastly maintained his innocence assert suggests determination to make others accept one's claim. asserted her
  rights defend implies maintaining in the face of attack or criticism. defended his voting record vindicate implies successfully
  defending. his success vindicated our faith in him justify implies showing to be true, just, or valid by appeal to a standard or to
  precedent. the action was used to justify military intervention

  Examples of maintain in a Sentence
  They have always maintained high standards of professional conduct. He has found it difficult to maintain a healthy weight.
  See More
  Recent Examples on the Web But supporters counter that the aid may be necessary to prevent Boeing from faltering and
  setting off crushing job cuts across the company and its vast supplier network – and to maintain its role in national defense as
  a major military contractor. — Nathan Bomey, USA TODAY, "Why Boeing might not need a bailout despite coronavirus, 737
  Max crises," 4 Apr. 2020 Despite the pandemic, Hall doesn’t want to stop recognizing her officers — an attempt to maintain


https://www.merriam-webster.com/dictionary/maintain                                                                                2/10
4/14/2020    Case: 1:14-cv-10150 Document #: 562-47
                                          Maintain       Filed:
                                                   | Definition     04/29/20
                                                                of Maintain      Page 4 of 11 PageID #:29723
                                                                            by Merriam-Webster

  some normalcy during this time. — Dallas News, "‘Uncharted territory’: How Dallas Police Chief U. Reneé Hall is leading
  the department during the coronavirus pandemic," 3 Apr. 2020

  These example sentences are selected automatically from various online news sources to reflect current usage of the word
  'maintain.' Views expressed in the examples do not represent the opinion of Merriam-Webster or its editors. Send us feedback.

  See More

  First Known Use of maintain
  14th century, in the meaning defined at sense 1

  History and Etymology for maintain
  Middle English mainteinen, from Anglo-French maintenir, maynteiner, from Medieval Latin manutenēre, from Latin manu
  tenēre to hold in the hand

  Keep scrolling for more




  Learn More about maintain
  Share maintain



  Post the Definition of maintain to Facebook         Share the Definition of maintain on Twitter

  Time Traveler for maintain




  The first known use of maintain was in the 14th century
  See more words from the same century

  Dictionary Entries near maintain
  mainstream

  Main Street

  maint

  maintain

  maintained school

  maintaining power

  maintain life

https://www.merriam-webster.com/dictionary/maintain                                                                          3/10
4/14/2020    Case: 1:14-cv-10150 Document #: 562-47
                                          Maintain       Filed:
                                                   | Definition     04/29/20
                                                                of Maintain      Page 5 of 11 PageID #:29724
                                                                            by Merriam-Webster

  See More Nearby Entries

  Phrases Related to maintain
  maintain life

  maintain one's cool/composure

  Statistics for maintain
  Last Updated

  6 Apr 2020

  Look-up Popularity

  Top 20% of words

  Cite this Entry

  “Maintain.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/maintain.
  Accessed 14 Apr. 2020.

   Style: MLA

  Keep scrolling for more




  More Definitions for maintain

  maintain

  verb



  English Language Learners Definition of maintain
  : to cause (something) to exist or continue without changing
  : to keep (something) in good condition by making repairs, correcting problems, etc.
  : to continue having or doing (something)

  See the full definition for maintain in the English Language Learners Dictionary

  maintain

  verb
  main·tain | \ mān-ˈtān  \
  maintained; maintaining

  Kids Definition of maintain
  1 : to carry on : continue After many years they still maintain a correspondence.
  2 : to keep in a particular or desired state Eat properly to maintain good health.
https://www.merriam-webster.com/dictionary/maintain                                                                   4/10
4/14/2020   Case: 1:14-cv-10150 Document #: 562-47
                                         Maintain       Filed:
                                                  | Definition     04/29/20
                                                               of Maintain      Page 6 of 11 PageID #:29725
                                                                           by Merriam-Webster

  3 : to insist to be true She maintains her innocence.
  4 : to provide for : support I maintained my family by working two jobs.

  Keep scrolling for more




  More from Merriam-Webster on maintain

  Thesaurus: All synonyms and antonyms for maintain

  Spanish Central: Translation of maintain

  Nglish: Translation of maintain for Spanish Speakers

  Britannica English: Translation of maintain for Arabic Speakers


  Comments on maintain


  What made you want to look up maintain? Please tell us where you read or heard it
  (including the quote, if possible).


  SHOW COMMENTS




                                                WORD OF THE DAY


                                                             umbra
                                                      See Definitions and Examples »


                                                  Get Word of the Day daily email!

https://www.merriam-webster.com/dictionary/maintain                                                           5/10
4/14/2020   Case: 1:14-cv-10150 Document #: 562-47
                                         Maintain       Filed:
                                                  | Definition     04/29/20
                                                               of Maintain      Page 7 of 11 PageID #:29726
                                                                           by Merriam-Webster

                                                      Your email address       SUBSCRIBE




                                                Test Your Vocabulary

                                                         Words from Animals Quiz


                                                                    Capricious is derived in
                                                                    part from the Italian word
                                                                    for hedgehog. What does
                                                                    capricious mean?

                                                             explosive        unpredictable

                                                             punctual            careful




                                                                Can you spell these 10
                                                                commonly misspelled words?

                                                                TAKE THE QUIZ



                                                                Test Your Knowledge - and
                                                                learn some interesting things
                                                                along the way.

                                                                TAKE THE QUIZ




https://www.merriam-webster.com/dictionary/maintain                                                           6/10
4/14/2020   Case: 1:14-cv-10150 Document #: 562-47
                                         Maintain       Filed:
                                                  | Definition     04/29/20
                                                               of Maintain      Page 8 of 11 PageID #:29727
                                                                           by Merriam-Webster


                                    Love words? Need even more definitions?
    Subscribe to America's largest dictionary and get thousands more definitions and advanced search—ad
                                                      free!

                                                      MERRIAM-WEBSTER UNABRIDGED




                                                            W O R D S A T P L AY




                                                        8 Words Used in Investing
                                                              and Sports

                                                        Words from both investors and
                                                                  athletes.




                                                        The Words of the Week -
                                                               4/10/20

                                                       Words from the week of 4/10/2020




                                                        The Weird Logic of 'Near
                                                                 Miss'

                                                        It's not the catastrophe it could
                                                                    have been.




                                                            Tools for Building
                                                               Vocabulary

                                                        Boost your word power at home




https://www.merriam-webster.com/dictionary/maintain                                                           7/10
4/14/2020   Case: 1:14-cv-10150 Document #: 562-47
                                         Maintain       Filed:
                                                  | Definition     04/29/20
                                                               of Maintain      Page 9 of 11 PageID #:29728
                                                                           by Merriam-Webster



                                                          ASK THE EDITORS




                                                      Video: Why Is There a 'C' in
                                                               'Indict'?

                                                       And who put it there, anyway?




                                                      Why Did Yankee Doodle Call
                                                        a Feather 'Macaroni'?

                                                       What's with his feathered cap?




                                                                 Literally

                                                      How to use a word that (literally)
                                                         drives some people nuts.




                                                       Is Singular 'They' a Better
                                                                Choice?

                                                       The awkward case of 'his or her'




                                                            WORD GAMES




                                                       Words from Animals Quiz

                                                       Sick of the news? Come look at
                                                          pictures of baby animals.

                                                               TA K E T H E Q U I Z


https://www.merriam-webster.com/dictionary/maintain                                                           8/10
4/14/2020   Case: 1:14-cv-10150 Document #:Maintain
                                             562-47      Filed:
                                                    | Definition    04/29/20
                                                                 of Maintain     Page 10 of 11 PageID #:29729
                                                                             by Merriam-Webster




                                                       Name that Thing: Flower
                                                              Edition

                                                      Can you correctly identify these
                                                                 flowers?

                                                              TA K E T H E Q U I Z




                                                                  Spell It

                                                      Can you spell these 10 commonly
                                                             misspelled words?

                                                              TA K E T H E Q U I Z




                                                                 Citation

                                                      Do you know the person or title
                                                           these quotes describe?

                                                              P L AY T H E G A M E




                  Shop Batteries, Bulbs, Chargers & Phone
                  Accessories Today!



                        Learn a new word every day. Delivered to your inbox!


       Your email address



                                               OTHER MERRIAM-WEBSTER DICTIONARIES


                                                           SPANISH CENTRAL
                                                      LEARNER'S ESL DICTIONARY

https://www.merriam-webster.com/dictionary/maintain                                                             9/10
4/14/2020   Case: 1:14-cv-10150 Document #:Maintain
                                             562-47      Filed:
                                                    | Definition    04/29/20
                                                                 of Maintain     Page 11 of 11 PageID #:29730
                                                                             by Merriam-Webster

                                                           WORDCENTRAL FOR KIDS

                                                               VISUAL DICTIONARY


                                                           SCRABBLE ® WORD FINDER
                                         MERRIAM-WEBSTER'S UNABRIDGED DICTIONARY

                                             BRITANNICA ENGLISH - ARABIC TRANSLATION
                                              NGLISH - SPANISH-ENGLISH TRANSLATION


                                                                 FOLLOW US




                 Browse the Dictionary: A B C D E F G H I J K L M N O P Q R S T U V W X Y Z 0-9

                  Home        Help     Apps       About Us      Shop    Advertising Info      Dictionary API   Contact Us
                   Join MWU          Video     Word of the Year        Puku     Vocabulary Resources      Law Dictionary
                              Medical Dictionary           Privacy Policy     Terms of Use     Do Not Sell My Info

                     Browse the Thesaurus              Browse the Medical Dictionary         Browse the Legal Dictionary
                                                      Browse the Spanish-English Dictionary

                                                      © 2020 Merriam-Webster, Incorporated

  ×

  You have been logged out.
  To access your account, please log back in or contact us at customerservice@m-w.com to report this issue




https://www.merriam-webster.com/dictionary/maintain                                                                         10/10
